Citation Nr: 1725591	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for C5-C6 radiculopathy of the right (dominant) upper extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran testified before a Veterans Law Judge at a Travel Board hearing at the RO in Boise, Idaho, and a transcript of the proceeding has been associated with the record.  This Veterans Law Judge is not currently with the Board.  Although given the opportunity to request another hearing, the Veteran did not respond, and the Board will presume that another hearing is not desired.  38 C.F.R. § 20.700 (2016).  

In September 2015, the Board remanded the issues of entitlement to an increased initial rating in excess of 10 percent for C5-C6 radiculopathy of the right upper extremity and TDIU for further development.  After further development, the issues on appeal are ready for adjudication


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's right upper extremity radiculopathy has been characterized by mild partial paralysis with pain and numbness; moderate incomplete paralysis has not been shown. 

2.  The Veteran's service-connected disabilities do not prevent her from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right median nerve radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8515.

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran has been service connected for C5-C6 radiculopathy in the right upper extremity which is currently rated as 30 percent disabling under Diagnostic Code 8515.  Diagnostic Code 8515 pertains to paralysis of the median nerve.  38 C.F.R. § 4.124a.  Initially, the Board observes that the record reflects that the Veteran is right-handed.  

Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 30 percent evaluation is warranted when there is moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Board notes that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on these findings, the Board finds that a rating in excess of 10 percent for upper right extremity radiculopathy is not warranted for the entire period on appeal.  

Specifically, at a VA examination in August 2011, the Veteran reported upper right pain and numbness.  On examination the Veteran had normal motor strength, reflexes, and sensory functioning in her right upper extremity.  There was no evidence of muscle atrophy.  Additionally, the Veteran did not report any complaints of pain in the upper right extremity during the examination.  

There are no treatment records demonstrating evidence of a worsening in symptoms to warrant a 30 percent rating, such as increased muscle weakness, muscle atrophy, or functional limitations due to radiculopathy of her upper right extremity.  Specifically, in January 2015, no sensory or motor deficits were noted on examination.  In April 2015, the Veteran had only "mildly hyperactive" reflexes in her the right upper extremities.  

At her most recent VA examination in February 2016, the Veteran indicated that she had severe pain and numbness.  However, on examination, the Veteran had normal motor strength and sensory functioning.  Moreover, there was no evidence of muscle atrophy or abnormal reflexes.  Additionally, the examiner indicated that the Veteran's radiculopathy was "mild." 

Ultimately, while the Veteran had subjective complaints of severe pain and numbness, the objective medical evidence demonstrates that the Veteran did not have moderate incomplete paralysis of her median nerve and/or symptoms related thereto.  Further, the Board notes that to the extent the Veteran had any right upper extremity weakness or impairments during the course of the appeal, the medical records indicate that it was related to her non-service connected strokes.  

The Board has considered whether the Veteran could receive a higher rating under other applicable diagnostic coders, including under 38 C.F.R. § 4.123 or 4.124, for neuritis or neuralgia, respectively.  Nevertheless, while the Veteran had pain, she did not demonstrate symptoms of loss of reflexes, muscle atrophy, or sensory disturbances that would warrant a higher rating.  Moreover, she did not report intermittent dull pain.  Therefore, a higher rating is not warranted under any these or any other relevant diagnostic code(s).  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her service-connected disorders are worse than the ratings she currently receives, including that right upper extremity radiculopathy causes impairment with her activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her radiculopathy according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right upper extremity radiculopathy has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issues on appeal, including limitations to her activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran claims that the combined effect of her service-connected disabilities prevent her from obtaining and retaining gainful employment.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted.  

As an initial matter, while the Veteran's total disability rating has changed throughout the period on appeal, she has met the schedular rating criteria during the entire period on appeal.  Specifically, the Veteran's disabilities are rated as follows: lumbar spine strain at 40 percent, cervical spine strain at 30 percent; right shoulder bursitis at 10 percent; right knee femoral patellar syndrome at 10 percent; sinusitis at 10 percent; radiculopathy of the right upper extremity at 10 percent; removal of toenails at 0 percent; and radiculopathy of the left lower extremity 10 percent (as of February 28, 2011).  Therefore, the Veteran had a combined disability rating of 70 percent prior to February 28, 2011, and 80 percent thereafter.    

Nevertheless, the evidence indicates that the Veteran was able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board notes that the Veteran indicated that she obtained a business degree at Boise State University and performed "technical writing from an engineering level down to a ninth grade level."  Moreover, her most recent employment information of record indicates that she performed manual labor for a paper supply company until 2001.  Additionally, the record indicates that the Veteran has been receiving Social Security Disability benefits since October 2008 due mainly as a result of her non-service connected disabilities.

The medical evidence demonstrates that the Veteran is able to obtain and retain substantial gainful employment.  Specifically, in August 2011, after a thorough examination and detailed review of the Veteran's records, the VA examiner determined that it was less likely than not that the Veteran was unemployable due to her service-connected disabilities.  In support, the VA examiner opined that the Veteran's service-connected disabilities prevented her from performing many of the physical duties associated with her previous job at the paper supply company.  Nevertheless, there was no indication that her service-connected disabilities prevented her from performing sedentary work or caused interference with her cognitive abilities.  Further, to the extent that the Veteran is unemployable, the VA examiner opined that it is the combination of her non-service connected strokes and residuals with her service-connected disabilities that renders her unemployable.   

Similarly, at a February 2016 examination, the VA examiner opined that the Veteran's service-connected disabilities only caused "moderate" impairment with her ability to perform sedentary work.  As a result, the examiner indicated that her service-connected disabilities themselves do not preclude "light duty or sedentary employment."

The Board has also considered the statements from the Veteran which indicate that the Veteran has substantial employment limitations and is unable to perform physical or sedentary work due to her service-connected disabilities.  

Nevertheless, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent her from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

In sum, the Board determines that the Veteran was able to engage and maintain substantially gainful employment.  As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in September 2015 in order to obtain a new VA examination, relevant employment information, and medical records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with a new VA examination in February 2016, which the Board finds adequate for adjudication purposes.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in February 2016.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to a rating in excess of 10 percent for C5-C6 radiculopathy of the right (dominant) upper extremity is denied.

Entitlement to TDIU is denied.  




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


